           Case 7:20-cr-00664-CS Document 48 Filed 03/22/21 Page 1 of 2




              THE LAW OFFICE OF SAMUEL KARLINER, PLLC
                    60 EAST 42ND STREET: SUITE 1521
                         NEW YORK, N.Y. 10165
                              (718) 260-9100
March 19, 2021

The Honorable Cathy Seibel
US District Court
Southern District of New York
The Hon. Charles L. Brieant Jr. Federal Building
United States Courthouse 300 Quarropas St.
White Plains, NY 10601-4150

Re: RAMON PORTES 20 CR 664

Dear Judge Seibel:

This morning the BOP was unable to produce my client for a Video Conference with the court

due to and alarm at MCC. I would like to memorialize the statements I made to you this

morning on the above referenced mattered. Having recently been retained to represent Mr.

Portes, I now have all the relevant Rule 16 discovery that has been turned over by the

Government. I am also in receipt of the Government’s proposed plea agreement for my client. I

have just had this agreement and the relevant paperwork translated into Spanish and I will be

sending it out to my client. While I have already had the opportunity to speak with my client

several times our conversations move slowly as we need to use an interpreter. In addition, I will

also need to review the proposed plea agreement and discovery with him once MCC delivers it

to him. For all these reasons it is my request that this matter be adjourned until mid-May for my

client to either accept the plea agreement or set a motion and trial schedule. If I may suggest

May 14, 2021 since I will already be appearing before you on another matter, that would be

greatly appreciated. Otherwise any day should be acceptable. his matter currently pending
             Case 7:20-cr-00664-CS Document 48 Filed 03/22/21 Page 2 of 2




before you. Prior to making this request I have informed Mr. Pertz of my request and he

understands and consents to my request.


Thank you for your consideration on this matter.

Sincerely,



Samuel Karliner




             Conference adjourned to 5/14/21 at 11 am. The time between today and 5/14/21 is hereby
             excluded under the Speedy Trial Act in the interests of justice. The ends of justice served
             by the exclusion outweigh the best interests of the public and the defendant in a speedy
             trial because it will enable Mr. Portes and Mr. Karliner to review the discovery, consider a
             proposed disposition without trial, and determine their next steps.




                                                                                                   3/22/21
